   Case 3:10-cr-00012-DHB-BKE Document 162 Filed 12/10/20 Page 1 of 1


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 DUBLIN DIVISION                                             u

UNITED STATES OF AMERICA                                                                     Z020 DEC 10 P                 !S
                                                     ●*-
                                                     'k
        V .                                                          CR 310-012
                                                     *                                            S 0. iJ i S1. 0 r G A.
NOEL ARNOLD



                                             ORDER




        Before      the    Court     is    a motion         to    seal     two     exhibits             filed    in

support       of     Defendant        Noel    Arnold's              motion         for      compassionate

release.           Specifically,          Defendant          wishes        to    seal       the   documents

because       they    contain        an     address         and     a    date          of   birth.           Upon

consideration,            the motion to        seal         (doc.    no.        161)    is DENIED.              The

information         that        Defendant    wishes         to    seal     is     called      a    \\
                                                                                                        personal

                           ft
data     identifier.               This     information             is     not     typically             sealed;

rather,       it is redacted.             See Administrative Procedures for Filing,

Signing,       and Verifying          Pleadings            and   Papers         by Electronic Means,

Southern       District          of Georgia,     §         II.I.1,       at     11-12,       available           at

https://WWW.gasd.uscourts.gov/sites/gasd/files/RevisedAdminProce

duresECF-Dec2-2016.pdf.

        ORDER ENTERED at Augusta, Georgia,                          this                day of December,

2020.
